DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 27-35, 37-41, 43-55 are pending.  Claims 36 and 42 have been cancelled.  Claims 27, 28, 34, 35, 37, 38, 40, 41, 43, 44, 59 and 50 have been amended. Claim 55 has been added.

Response to Amendment

Applicant’s amendments to claims 27, 28, 34, 35, 37, 38, 40, 41, 43, 44, 59 and 50 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of .


Claim Rejections - 35 USC § 112

Claim 27, 28, 34, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims use the phrase ‘the visual indication of compliance comprising a portion of the challenge element that may be identified by the user as a correct response to the authentication challenge’.  This limitation is indefinite since it uses the terminology of ‘may be identified’ making it unclear whether identification is required by the claim.  Examiner suggests changing the terminology to ‘is identified’. 

Allowable Subject Matter

Claim 34-38 and 40-41 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27-33, 39, 43-54 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith (US Pub. 20170262623 A1) and further in view of Ford et al. (US Pub. 20150317700 A1).
 
Plenderleith discloses the following limitations:

27. A method for user authentication, the method comprising: 
presenting an authentication challenge to a user of a computing device, the authentication challenge including a number of challenge elements (Fig. 1B, Fig. 3B, para. 60- the network page server 219 present the challenge 237 associated with the physics-based CAPTCHA in a user interface 102. The challenge 237 can be presented as a question along with an image that is generated by the CAPTCHA engine 218. At box 509, the network page server 219 can present the possible responses associated with the CAPTCHA in a user interface 102. The correct response 239 as well as the incorrect response 241 can all be presented together along with a request that a selection of the correct response 239 be made); 
(para. 60- At box 511, the network page server 219 can determine whether the correct response 239 was selected) in accordance with an instruction to the user on how to complete the authentication challenge (Fig. 1A, Fig. 3A); 
wherein any challenge element that complies with the instruction comprises a visual indication of compliance, the visual indication of compliance comprising a portion of the challenge element that may be identified by the user as a correct response to the authentication challenge (Fig. 1B, element A- correct response displayed); 
notifying the user whether the selection of the one or more challenge elements correctly complied with the instruction; and when the selection of the one or more challenge elements correctly complied with the instruction, allowing the user to perform a computer operation. (para. 60- If the selection corresponds to an incorrect response 241, the network page server 219 can deny access to the resource at box 512. If the selection corresponds to a correct response 239, the network page server 219 can grant access to the resource at box 513. Thereafter, the process proceeds to completion.)
Plenderleith does not specifically teach an instruction to the user to how to complete the authentication challenge.  However, this concept is notoriously well-known and used in the art as evidenced by Ford (see para. 20)  for the benefit of making the challenge easier to understand for a user and therefore, one skilled in the art would have found it obvious to utilize it in Plenderleith as a simple alternative to achieve this desirable effect.  


Regarding claim 28, Plenderleith discloses in the method of claim 27, wherein any challenge element that fails to comply with the instruction comprises a visual indication of non-compliance, the visual indication of non-compliance comprising a portion of the challenge element that may be identified by the user as an incorrect response to the authentication challenge. (Fig. 1B, para. 18- the user is presented with response choices A, B, C, and D. In the example of user interface 102b, one of the answer choices is correct and the remaining choices are incorrect)

Regarding claim 29, Plenderleith discloses in the method of claim 28, wherein the visual indication of compliance comprises a moving image that portrays one or more objects obeying the laws of gravity. (Fig. 1B, Fig. 3B, para. 15- The scene can also employ a physics model that describes how objects within the scene interact with one another and with the environment within the scene. The physics model can define parameters such as gravity, friction, momentum, weight, density, viscosity, or other physical parameters for elements that are within a scene)

Regarding claim 30, Plenderleith discloses in the method of claim 29, wherein the visual indication of compliance comprises a correct moving image portraying one or (Fig. 1B)

Regarding claim 31, Plenderleith discloses in the method of claim 28, wherein the visual indication of compliance comprises a compliance image portraying an object that appears to be orientated upright. (Fig. 1B, Ford- paras. 8-9)

Regarding claim 32, Ford discloses in the method of claim 31, wherein the compliance image portrays multiple images in a stack, so that each image overlays another image so that the images are overlapping. (para. 110, 117- the challenge elements may include a pile of overlapping images, and the user may be presented with a challenge instruction to select or attend to an image at the bottom of the pile or at the top of the pile.) 
	
Regarding claim 33, Plenderleith discloses in the method of claim 31, wherein the visual indication of non-compliance comprises a non-compliance image comprising the object in a position other than upright. (Fig. 1B)

Regarding claim 34, the combination of Plenderleith and Ford discloses the method of claim 28, wherein the visual indication of compliance comprises a first image having a first visual property and a second image having a second visual property, the first image positioned relative to the second image. (Plenderleith- Fig. 1A and B, para. 18- the user is presented with response choices A, B, C, and D. In the example of user interface 102b, one of the answer choices is correct and the remaining choices are incorrect.  Different shapes, locations i.e. properties; Ford- Fig. 9)

Regarding claim 38, the combination of Plenderleith and Ford discloses the method of claim 34, wherein the challenge instruction comprises a position relative to another image, and the visual indication of compliance is in the position named in the instruction, and the visual indication of non-compliance is not in the position named in the instruction. Plenderleith- Fig. 1A and B, para. 18- the user is presented with response choices A, B, C, and D. In the example of user interface 102b, one of the answer choices is correct and the remaining choices are incorrect.  Different shapes, locations i.e. properties; Ford- Fig. 9)

Regarding claim 39, Ford discloses in the method of claim 27, wherein the visual indication of compliance portrays a particular object that is moving through an area crowded with other objects, and at times the objects occlude or are occluded by each other, and at other times the objects appear to move into and out of areas of different light intensity.  (Fig. 10, para. 109-110, 117- The authentication challenges described above may be made more computationally intensive for an agent to solve by adding random snow, noise, distortion, occlusion, decolourisation, or jitter to the challenge elements. In another example, images or sounds may be made more computationally intensive by overlapping the images or sounds) 

Regarding claim 43, Ford discloses in the method of claim 27, wherein the visual indication of compliance comprises an image depicting an object, the object depicted in a form of a static or animated plurality of dots, in which the animated plurality of dots alternates between a shape resembling the object and a randomised arrangement (para. 113- the challenge elements may include a number of swarms of dots, the dots being either still or in motion, only one of which swarms have a particular overall visual structure, and the challenge instruction is to select the swarm with a particular overall visual structure. For example, all of the swarms of dots look like galaxies, but only one of the swarms has an overall spiral pattern, and the challenge instruction is to select the spiral galaxy.). 

Regarding claim 44, Ford discloses in the method of claim 43, wherein the plurality of dots comprises an animated image in which an overall form of the object remains detectable while the plurality of dots making up the image are in constant random motion. (para. 113- the challenge elements may include a number of swarms of dots, the dots being either still or in motion, only one of which swarms have a particular overall visual structure, and the challenge instruction is to select the swarm with a particular overall visual structure. For example, all of the swarms of dots look like galaxies, but only one of the swarms has an overall spiral pattern, and the challenge instruction is to select the spiral galaxy.)

	Regarding claim 45, Plenderleith discloses in the method of claim 27, wherein the visual indication of compliance comprises a moving image that portrays one or more objects interacting with each other in violation of a law of physics.  (para. 15- The physics model can be interpreted by a physics engine that can render images or video of the scene based upon the position of objects within the scene and the physical parameters of the objects that are associated with the physics model. In other words, the physics engine can simulate the interactions of objects with one another and with their environment within the scene based upon the properties of the objects and on the physics model for the scene; para. 56- the CAPTCHA engine 218 determines that a significant observable change occurs to the object once the scene is animated, the process proceeds to box 411, where the CAPTCHA engine 218 obtains an image before the observable change. The image can be employed as the challenge 237. At box 413, the CAPTCHA engine instructs the physics engine to animate the scene. At box 415, the CAPTCHA engine can obtain one or more images after animation of the scene to capture imagery of the scene after an observable change to one or more of the objects within the scene. The one or more image can represent a correct response 241 )

Regarding claim 46, Plenderleith discloses in the method of claim 45, wherein the moving image portrays one or more objects colliding with one another and reacting in a way violating laws of physics of conservation of momentum.  (para. 44- The CAPTCHA engine 218 can modify other physical properties, such as magnetism, friction, momentum, or any other physical properties of the scene or objects in the scene to cause an observable change that is inconsistent with real-world physics or the physics model 233 used to generate the correct response 239.)

Regarding claim 47, Plenderleith discloses in the method of claim 27, wherein the authentication challenge comprises a reference image displaying an object, and wherein the visual indication of compliance portrays the object of the reference image rotated in a three-dimensional space. (para. 27- An observable change can include movement of the object, crushing or deformation of the object, rotation of the object, or other observable changes that can be determined by a visual inspection of the object within the scene; para. 11- three-dimensional (3D) scene in which an object is placed and in which an observable change occurs with respect to the object in the imagery.)

Regarding claim 48, Ford discloses in the method of claim 27, wherein the visual indication of compliance portrays a face that appears to be looking at a virtual camera that is capturing the face. (para. 107-109) 

Regarding claim 49, Plenderleith discloses in the method of claim 27, wherein the visual indication of compliance comprises a simulated image of a class of natural phenomenon, the simulated image classifiable by human skill. (para. 11- the present application relates to a Completely Automated Public Turing test to tell Computers and Humans Apart (CAPTCHA) that relies upon solving physics-based problems. The physics-based problems can rely upon intuitive Newtonian physics principles that can be generally easily understood and solved by humans but more difficult for a computer or machine to solve. The challenge-response test can be generated by capturing "before" and "after" imagery of a two-dimensional (2D) or three-dimensional (3D) scene in which an object is placed and in which an observable change occurs with respect to the object in the imagery. Such a test can be solved by a human because a human can determine, based on intuitive knowledge about Newtonian physics, what is likely to occur in an "after" image. In contrast, a computer, without information about the objects within the image and without information about the scene from which the images were generated, might be unable to solve the test.)

Regarding claim 50, Plenderleith discloses in the method of claim 49, wherein the instruction comprises a reference image, and the instruction instructs the user to select an image that portrays a same phenomenon shown in the reference image, and wherein a framing image contains multiple challenge elements within it, and, within the framing image, a correct challenge element that complies with the instruction portrays, by visual simulation, a natural phenomenon. (Figs. 1A, 1B, 3A, 3B)

Regarding claim 51, Ford discloses in the method of claim 51, wherein a time to complete the authentication challenge is limited and predefined.(para. 21- a time to complete the authentication challenge is limited and predefined) 

Regarding claim 52, Ford discloses in the method of claim 27, further comprising presenting a plurality of authentication challenges to the user, each authentication challenge being presented in sequence. (para. 21- each authentication challenge being presented in sequence. )

Regarding claim 53, Plenderleith discloses in the method of claim 27, wherein the challenge elements include at least one of a plurality of visual components, a plurality of audio components, or a plurality of audio-visual components. (Fig. 1B)

Regarding claim 54, Ford discloses in the method of claim 27, wherein the instruction comprises a direction for the user to move one or more of the challenge elements in such a way to make the one or more of the challenge elements go up, down, left, right, in, out, or to rotate around an axis. (see Fig. 7,  para. 112) 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Plenderleith and Ford as applied to claim 27 above, and further in view of Zhu et al. (US Pub. 20110292031 A1).

Regarding claim 55, the combination of Plenderleith and Ford does not specifically teach wherein each challenge element comprises a three- dimensional virtual polygon mesh, and wherein applying random distortions to the one or more challenge elements comprises applying random changes to the three-dimensional virtual polygon mesh of the one or more challenge elements. However, this concept well known and used in the art as evidenced by Zhu (see para. 35)  for the benefit of making the challenge more difficult for a bot to solve and therefore, one skilled in the art would have found it obvious to utilize it in Plenderleith as a simple alternative to achieve this desirable effect.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433